DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, recites in part, “transmitting an UL trigger to at least one STA; and receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinate AP receives an UL transmission from at least one STA associated with the coordinated AP”. The claim is unclear. First the claim recites a coordinate AP and a coordinated AP. There is no antecedent basis for the term coordinate AP. The office believes this is a typo and should be corrected in the next office action, if not, then the claim “the coordinate AP” should be amended to “a coordinate AP” for clarity. Secondly, it is unclear if the “at least one STA” is the same as 
 “transmitting an UL trigger to at least one STA; and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinated AP receives an UL transmission from at least one other STA associated with the coordinated AP”.
	It is also unclear how the limitation of “transmitting, to the coordinated AP, a list of one or more excluded STAs which would cause high interference to the Master AP” relates to the remainder of the claim, and appears to be omitting essential method steps or processes to make the claim whole, See MPEP § 2172.01. 
	Claims 15-16 are rejected for their dependency thereon and for failing to cure the deficiencies therein. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11-13, 17, and 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doostnejad et al. (WO 2019/040059 A1).
	Regarding claim 11, Wu discloses:
a method, comprising: 
receiving, by an apparatus implemented in a master access point (AP) (fig.1 element 102 which discloses an Access Point Controller hereinafter (APC)), a report on received power levels of one or more coordinated APs from each of one or more stations (STAs) associated with the master AP (par.[0021] describes a APC which is communicatively coupled with a plurality of APs, which are further coupled with a plurality of stations. Thus, the APC is associated with stations via the APs. Par.[0021] further discloses that the beamforming reports (e.g. power levels) of the stations are reported to the APs which are then forwarded to the APC. Par.[0022] discloses that the beamforming reports are used to calculated interference in order to perform spatial reuse); 
selecting, by the apparatus, at least one STA of the one or more STAs based on the report received from each of the one or more STAs (par.[0071 – 0073] describe selecting a STA to form a collaborative beamforming pair, fig.8); 
selecting, by the apparatus, a coordinated AP from the one or more coordinated APs (par.[0071 – 0073] describes selecting an AP from the plurality of AP to form a collaborative beamforming pair, fig.8); and 

Regarding claim 12, Doostnejad discloses:
wherein the report further comprises a transmit (TX) power, receiver sensitivity, a spatial reuse parameter (SRP), or a combination thereof received from the one or more coordinated APs (par.[0071 - 0076] discloses the parameters transmit power is used in beamforming feedback in order to determine the collaborative set. Par.[0076] which recites, in part, “In equation 1, p.sub.m and p.sub.t are transmit powers for mobile stations m and /, respectively. I.sub.u.sup.] represents an amount of interference caused by the potential addition of the access point and mobile station pair to the collaborative beamforming set.” Fig.6 element 630 describes the AP transmitting the beamforming reports to the APC).
Regarding claim 13, Doostnejad discloses:
wherein the selecting of the coordinated AP comprises selecting at least one of the one or more coordinated APs causing a lowest interference level among the one or more coordinated APs as detected by the one or more STAs based on the report received from each of the one or more STAs (par.[0076] which recites, in part, “In equation 1, p.sub.m and p.sub.t are transmit powers for mobile stations m and /, respectively. I.sub.u.sup.] represents an amount of interference caused by the potential 
Regarding claim 17, Doostnejad discloses:
measuring, by the apparatus, an interference level of each of the one or more coordinated APs, wherein the selecting of the coordinated AP comprises selecting one of the one or more coordinated APs having a lowest interference level measured by the apparatus among the one or more coordinated APs (par.[0022] which recites, in part, “In examples disclosed herein, rank-1 beamforming report(s) (e.g., low rate rank-1 beamforming report(s)) are utilized for the secondarily associated access point and mobile station pairs. In examples disclosed herein, by using these beamforming feedback reports, access point and mobile station pairs where simultaneous transmission can be allowed because the expected interference is low can be identified.” That is the APs that are selected has the lowest amount of interference).

Regarding claim 19, Doostnejad discloses:
measuring, by the apparatus, an interference level of each of the one or more coordinated APs (par.[0021 – 0022] discloses that the beamforming reports are used for determining interference),
wherein the selecting of the coordinated AP comprises selecting one of the one or more coordinated APs having a measured lowest interference level measured by the apparatus among the one or more coordinated APs as well as a reported lowest interference level among the one or more coordinated APs based on a respective report received from the at least one STA (par.[0066] discloses traditional beamforming reports in combination with Rank-1 beamforming reports from the STA. The AP selects the STA and AP whose interference does not rise above an interference threshold, par.[0073 – 0078] Therefore, the controller selects the APs and STA with the lowest interference among the APs and STAs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doostnejad as applied to claim 17, in view of Chun et al. (US 2017/0070914 A1).
Regarding claim 18, Doostnejad discloses claim 17, but does not disclose:
transmitting an uplink (UL) trigger to the at least one STA; and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinate AP performs a downlink (DL) transmission to at least one STA associated with the coordinated AP.
However, the technique was well-known in the art at the time of the filing of the instant application. 
See for example, Chun which is in the same field of endeavor discloses:
transmitting an uplink (UL) trigger to the at least one STA (par.[0536] describes an AP transmitting a trigger frame for UL Multi-User Transmissions to the stations); and 
receiving a triggered UL transmission from the at least one STA during a period of time in which the coordinate AP performs a downlink (DL) transmission to at least one STA associated with the coordinated AP (par.[0769] which recites, in part, “an AP 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the spatial reuse selection methods as discussed in Doostnejad with the well-known coordinated transmissions as discussed in Chun. The motivation/suggestion would have been to allow for higher throughput  and spectral efficiency by allowing concurrent uplink and downlink transmissions from a plurality of APs and Station (Chun: par.[0010]).
Regarding claim 20, Chun discloses:
wherein the performing of the CSR transmissions comprises performing a downlink (DL) transmission to the at least one STA during a period of time in which the coordinated AP transmits an uplink (UL) trigger to, and receives an UL transmission from, at least one STA associated with the coordinated AP (par.[0769] which recites, in part, “an AP may perform DL MU transmission on an NDPA frame that initiates an UL sounding protocol. In this case, the NDPA frame may be configured as in the example of Table 17 or 18. Information about an MFR index and information about the index of a space stream may have been included in the NDPA frame as trigger information for the UL MU transmission of an NDP frame.”).



Response to Arguments
Applicant's arguments filed 02/06/2022 have been fully considered but they are not persuasive. The applicants have elected invention II which are claims 11-20 with traverse. The applicants allege that the claims of invention I and the claims of invention II are not distinct and that they overlap in scope. However, the office respectfully disagrees. The first invention is directed to selecting a BSS to form a spatial reuse group and performing spatial reuse using an overlapping basic service set. While the second invention is directed to selecting an AP and Station to perform spatial reuse. These two invention are distinct in their claimed subject matter and function and do not overlap in scope. The invention of claim 1 for a AP to select a BSS for performing spatial reuse in an OBSS is not the same as a master AP selecting a slave-AP and station for performing spatial reuse. This along with the other reasons as given in the Restriction Requirement dated 12/10/2021 are the reasons for restriction. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2020/0084712 A1) “Method and System for Dynamic Access Point Selection in Coordinated Access Point Group”
Sadek et al. (US 2010/0197317 A1) “Multichannel Dynamic Frequency Selection”

Miras et al. (US 2019/0028193 A1) “Scheduling Method for Uplink and Downlink of an Optical Transmission System”
Lin et al. (US 10,299,200 B2) “Method for Accessing Access Point by Station Device, and System”
Soulie et al. (EP 3675584 A1) “Procedure and System for Augmenting the Capacity of Communications”
Gage et al. (US 2013/0003588 A1) “System and Method for Mobile Station-Assisted Interference Mitigation”
Bhattacharya et al. (US 2021/0051664 A1) “Dynamic Spatial Reuse”
Verma et al. (US 2020/0404549 A1) “Coordinated Access Point Transmissions”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411